UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): May 6, 2010 Stratasys, Inc.(Exact Name of Registrant as Specified in Its Charter) Delaware 1-13400 36-3658792 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7665 Commerce Way, Eden Prairie, Minnesota 55344 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (952) 937-3000 Not Applicable(Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. We held our Annual Meeting of Stockholders on May 6, 2010 (the “Annual Meeting”). The following directors, constituting all of our directors, were elected at the meeting to serve until their respective successors are duly elected and qualified. The directors elected at the Annual Meeting received the number of votes set forth opposite their respective names: Number of Number of Name Votes For Votes Withheld S. Scott Crump 17,404,060 118,864 Ralph E. Crump 17,402,730 120,194 Edward J. Fierko 17,439,041 83,883 John J. McEleney 17,444,577 78,347 Clifford H. Schwieter 17,403,260 119,664 Gregory L. Wilson 17,121,354 401,570 In addition, our stockholders approved the appointment of Grant Thornton LLP as our independent registered public accounting firm for 2010. The following number of votes were cast for or against the appointment, abstained from voting or represent broker non-votes: For 19,208,675 Against 10,742 Abstain 16,348 Broker Non-Vote 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRATASYS, INC. (Registrant) Date: May 10, 2010 By: /s/Robert F. Gallagher Robert F. Gallagher Chief Financial Officer
